Cite as 2015 Ark. 218

                SUPREME COURT OF ARKANSAS

IN RE THE ARKANSAS                              Opinion Delivered May   14, 2015
CONTINUING LEGAL EDUCATION
BOARD




                                      PER CURIAM


       The Honorable Tom Smitherman, Jr., of Hot Springs is reappointed to the Continuing

Legal Education Board for a second three-year term to expire on May 14, 2018. Judge

Smitherman is a representative of the Fourth Congressional District.

       Michael Angel of Conway is reappointed to the Continuing Legal Education Board

for a second three-year term to expire on May 14, 2018.          Mr. Angel is an at-large

representative, Position Seven.

       The court extends its sincere appreciation to Judge Smitherman and Mr. Angel for

accepting reappointment to this important Board.

       Valerie Fortner of Little Rock is appointed to the Continuing Legal Education Board

for a three-year term concluding on May 14, 2018. Ms. Fortner will be an at-large

representative, Position Eight, and the court thanks Ms. Fortner for accepting appointment

to this important Board. Ms. Fortner replaces Lynn Lisk of Fort Smith, who has passed away.

The court extends its sympathy to Mr. Lisk’s family and wishes to acknowledge his years of
                                  Cite as 2015 Ark. 218

dedicated service to this Board and to the legal community of Arkansas.




                                            2